Hall, Justice.
[Mattie L. McKey filed her bill against the commissioners of roads and revenues of Fulton county, alleging that she had purchased a certain lot from one W. H. Clark, who was a security on the official bond of S. E. Hoyle, as tax collector of Fulton county, though this was unknown to her; that the bond was not a statutory bond, because it was not executed and filed within the time prescribed, and, therefore, it could not be enforced by summary statutory execution; and this fact was known to the defendants; that, nevertheless, for a default of the principal, the ordinary issued an execution, which was levied on the lot in dispute, and was bid in by defendant; that she lives in another state; that she forwarded a claim to her attorney, which reached him the day of the sale, but was refused, because sworn to before a Florida official and in that state, and not before an officer duly recognized in Georgia; that being a woman, and unfamiliar with business, she did not know *118this until too late to remedy it-; and that her attorney made public announcement at the sale that the property belonged to her; that the county has done nothing as to taking possession until now, when the commissioners have demanded that the sheriff place them in possession, and “ the sheriff has demanded possession, which having been refused, he has proceeded to dispossess your oratrix, and will so do unless he is restrained.” The prayers were for injunction, subpoena and general relief.
The injunction was refused, and complainant excepted.]